Case 6:19-bk-60167       Doc 41     Filed 04/24/20 Entered 04/27/20 12:40:31             Desc Main
                                    Document     Page 1 of 2




                                                                  Dated: April 24th, 2020

                        UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 IN PARKERSBURG

  IN RE:                                          CASE NO. 6:19-bk-60167

  JESSICA DAWN HOLSINGER,                         CHAPTER 7

                         Debtor.                  JUDGE FRANK W. VOLK

                     MEMORANDUM OPINION AND ORDER
               APPROVING DEBTOR’S REAFFIRMATION AGREEMENT
                 WITH WEST VIRGINIA CENTRAL CREDIT UNION

               On April 2, 2020, Debtor Jessica Dawn Holsinger pro se for a hearing on a proposed

reaffirmation agreement with the West Virginia Central Credit Union [dckt. 22].

               The Court expressed its inclination to approve Ms. Holsinger’s reaffirmation,

contingent upon her knowing and voluntary decision to do so, along with an understanding of the

consequences of reaffirmed debt.

               Pursuant to 11 U.S.C. § 524(c)(2), a reaffirmed debt becomes a personal legal

obligation of the debtor that survives bankruptcy. It is not discharged with the bankruptcy case. A

debtor’s obligation to pay the reaffirmed debt thus continues after dismissal or discharge. If a

debtor defaults on a reaffirmed debt, the creditor may begin foreclosure proceedings. If the creditor

repossesses and sells the collateral and a deficiency remains, the debtor is liable for that balance.

A deficiency balance, like a reaffirmed debt, is nondischargable in bankruptcy and remains the

debtor’s obligation following the dismissal or discharge.
Case 6:19-bk-60167      Doc 41    Filed 04/24/20 Entered 04/27/20 12:40:31          Desc Main
                                  Document     Page 2 of 2


               A debtor may rescind a reaffirmation agreement either before discharge in

bankruptcy or before expiration of the 60-day period following the date the agreement was filed

with the Court, whichever occurs later.

               It is, accordingly, ORDERED that the Reaffirmation Agreement between Ms.

Holsinger and the West Virginia Central Credit Union be, and hereby is, APPROVED.

               It is further ORDERED that a copy of this order be sent personally to Ms.

Holsinger.
